Title: From George Washington to Arthur St. Clair, 6 October 1780
From: Washington, George
To: St. Clair, Arthur


                  
                     
                     Dear Sir
                     Head Quarters Orange Town 6th October 1780
                  
                  Four Brigades which are to compose the Garrison of West point
                     march from this Camp tomorrow Morning—As soon therefore as a sufficient number
                     of Men to relieve the 2d Pennsylvania Brigade and Meigs’s Regiment arrive, you
                     will direct those Corps to join the Army, which will lay near prekaness, by the
                     shortest Route. I have myself given orders to Genl Wayne to move tomorrow
                     morning with the 1st Brigade. You will be pleased to remain yourself untill
                     relieved by another Major General. I am with great Regard Dear Sir Your most
                     obt Servt
                  
                     Go: Washington
                  
               